DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 04/28/2022 is acknowledged. With the amendment, claims 10, 11, 13-15 and 18-21 remain pending. Claims 14, 15 and 19-21 remain withdrawn from consideration. Claims 10, 11, 13 and 18 are presently under consideration.
Regarding the Office action mailed 10/28/2021:
The sequence compliance issue surrounding Figure 19 has been resolved by amending the Brief Description to include the appropriate sequence identifier (SEQ ID NO).
The objection to the specification for inadvertent inclusion of what appear to have been personal notes is withdrawn in view of the amendment to the specification removing such language.
The objection to the specification for inclusion of hyperlinks is withdrawn in view of the amendment to the specification removing such hyperlinks.
The objection to the drawings for unreadable text is withdrawn in view of the replacement drawings.
All previous claim objections, the rejections under 35 USC 112b, and the rejections under 35 USC 102 are withdrawn in view of the amendment either cancelling claims or otherwise amending the claims.
The rejection of claim 10 under 35 USC 103 is maintained for the reasons of record and reiterated below.
Applicant’s remarks regarding claim 10 will be addressed following the rejections.
New rejections are also set forth below in response to the amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 2015/0105275, previously cited) in view of Church (US 2002/0120127, previously cited).
It is to be kept in mind that claim 10 is directed to a capture probe oligonucleotide. Claim 10 also contains language directed to an intended use of the capture probe oligonucleotide. However, such intended use is irrelevant. Therefore, the limitations “for use in combination with a T4 DNA ligase”, “for detecting, quantifying, sequencing, amplifying or cloning a nucleoside modified oligonucleotide”, “wherein the nucleoside modified oligonucleotide is a LNA modified oligonucleotide”, and “wherein the nucleoside modified oligonucleotide comprises a Rp phosphorothioate internucleoside linkage between the two 3’ most nucleosides of the nucleoside modified oligonucleotide” do not distinguish over the prior art set forth below.
Wong disclosed a number of methodologies for capturing, detecting and quantifying small RNAs (abstract) as well as other types of polynucleotides (paragraph [0083]). The methods generally involved attaching known sequences at either end of the RNA to allow for reverse transcription and amplification (see, e.g., figures 1-6). In two of the methods, a 3’ ligation adaptor having a stem-loop configuration is ligated to the RNA (see figures 4 and 5). This rejection will focus on this 3’ ligation adaptor. 
The “first nucleotide segment” of claim 10 corresponds to the 5’ portion of Wong’s 3’ ligation adaptor up to the point at which the loop begins:

    PNG
    media_image1.png
    215
    365
    media_image1.png
    Greyscale

Region “1A” of the claim corresponds to at least the 5’ 3 nucleotides of this adaptor:

    PNG
    media_image2.png
    215
    365
    media_image2.png
    Greyscale

 With regard to the term “predetermined”, this simply means that the sequence of these 3 nucleotides was known, which would be the case to the individual who synthesized this adaptor. 
With regard to the optional region 1B of the claim, since this can also be comprised of “predetermined nucleotides”, this can correspond to the 3 nucleotides following the 3 5’-most  nucleotides (i.e. nucleotides 4-6, note that Wong disclosed the “stem” could be from 10-20 nucleotides in length, and where a universal primer is encoded in the stem, the stem may be longer (paragraph [0092])).
With regard to region 1C of the claim, this can correspond to the remaining portion of the stem between the 6 5’-most nucleotides of the adaptor up to the point where the loop begins. Wong disclosed that the stem could encode a universal primer (e.g. paragraph [0091]: “In certain embodiments, the universal primer binding site is located in the stem portion of the 3' stem-loop ligation adaptor.”). Furthermore, it is noted that any portion of the stem could serve this purpose, including the portion of the stem starting with the 7th nucleotide from the 5’ end. That is, one could synthesize a universal primer corresponding to nucleotides 7-20 of the stem, and nothing will have changed about the adaptor; the choice of which portion to use as the universal primer binding site constitutes an intended use of Wong’s 3’ adaptor that does not distinguish over the structure of the adaptor itself.
The “second nucleotide segment” of claim 10 corresponds to the 3’ portion of Wong’s adaptor following the loop:

    PNG
    media_image3.png
    231
    365
    media_image3.png
    Greyscale

Region “2A” of the claim correspond to the 3’ nucleotides complementary to the 5’-most 3 nucleotides of the adaptor:

    PNG
    media_image4.png
    231
    365
    media_image4.png
    Greyscale

Region “2B” of the claim corresponds to the degenerate 3’ single-stranded portion of Wong’s adaptor; note that Wong indicated the 3’ end was blocked (figures 4 and 5, paragraph [0102]). Wong disclosed that this degenerate portion comprised 3-6 degenerate bases (paragraph [0064]).
Finally, Wong disclosed that the loop could comprise “carbon spacers such as C18, and/or polyethylene glycol” (paragraph [0093]), which would qualify as a “non-hybridizing linker moiety” according to the instant specification.
With regard to the preamble of claim 10, the language “for detecting, quantifying, sequencing, amplifying or cloning a nucleoside modified oligonucleotide” is a recitation of intended use that does not structurally distinguish the claimed capture probe. No sequence of the “nucleoside modified oligonucleotide” is specified, nor is any sequence specified for the capture probe. In addition, Wong’s 3-6 degenerate bases at the 3’ end of the adaptor would allow for capture of any oligonucleotide so desired.

With regard to claim 10, and specifically to the 5’ nucleotide of the 3’ stem-loop ligation adaptor comprising a 5’ phosphate group, Wong did not explicitly state this. However, Wong clearly indicated that this adaptor was to be ligated to the 3’ end of the RNA (e.g. paragraph [0064] describing figure 4: “In certain embodiments, the 3' stem-loop ligation adaptor comprises a 3' single-stranded overhang, a stem and a loop, wherein the 5' end of the stem portion is ligated to the 3' end of the mature small RNA and the 3' single-stranded overhang comprises 3 to 6 degenerate bases which hybridize with the 3' terminal region of the mature small RNA and which serves as a ligation splint.”). 
Elsewhere, Wong remarked on the involvement of a 5’ terminal phosphate in ligation:
Paragraph [0006]: “In certain embodiments, the present teachings provide a method for capturing, detecting and quantifying a mature small RNA, such as a microRNA (miRNA), from a sample using universal ligation adaptors on both the 5' and 3' ends of the mature small RNA by utilizing the 5'-terminal phosphate group and the 3' terminal hydroxyl group of a mature small RNA (see FIG. 1).”
Paragraph [0007] (describing the embodiment of figure 2): “…and ligating a universal ligation adaptor at the 3' end of the cDNA by utilizing the 5' terminal phosphate group on the adaptor…”.
Furthermore, it was known in the prior art that ligation requires a 5’ phosphate group on one nucleic acid molecule to ligate to the 3’ OH group on a second nucleic acid molecule. For instance, Church disclosed at paragraph [0140]: “Generally, ligases require that a 5' phosphate group be present for ligation to the 3' hydroxyl of an abutting strand.”
It would, therefore, have been prima facie obvious to one having ordinary skill in the art prior to the effective filing date of the instant application to employ a 3’ stem-loop ligation adaptor as disclosed by Wong having a 5’ phosphate group, since this would have been required for ligation of the adaptor to the target polynucleotide being detected. This would arrive at the capture probe oligonucleotide of claim 10.

Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. Applicant’s arguments pertaining to the rejection of claim 10 are based entirely on the fact that Wong does not teach using her 3’ ligation adaptor in the manner recited in claim 10 (i.e. for use with T4 DNA ligase, for detecting, quantifying, sequencing, amplifying or cloning a nucleoside modified oligonucleotide, and the nature of the oligonucleotide to be captured by the adaptor). However, as explained at the outset in the rejection, such language of intended use does not distinguish, structurally, over the oligonucleotide arrived at by including a 5’ phosphate on Wong’s ligation adaptor. See MPEP 2111.02. Note that while the “wherein clauses” at the end of the claim describing features of the “nucleoside modified oligonucleotide” are not technically in the preamble, they nonetheless refer to the intended use recited in the preamble. The claim is not directed to the “nucleoside modified oligonucleotide”, nor to a composition comprising the “nucleoside modified oligonucleotide” and the “capture probe oligonucleotide”, but only to the “capture probe oligonucleotide”.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claim 11 recites a method involving ligation (with T4 DNA ligase) of a capture probe to the 3’ end of an oligonucleotide containing the Rp stereoisomer of phosphorothioate as the inter-nucleotide linkage between the two 3’-most nucleotides. Applicant’s specification states (paragraph spanning pages 8-9):
“Figure 17: Determination of the effect of phosphorothioate chirality of a modified oligonucleotide as a T4 DNA ligase substrate.  The figure illustrates that a Sp phosphorothioate internucleoside linkage between the two 3' terminal nucleosides of a modified oligonucleotide do not provide an efficient substrate for T4DNA ligase, whereas the equivalent Rp phosphorothioate internucleoside linkage is an efficient substrate for T4DNA ligase.”
Also at page 16 of the specification:
“The inventors have discovered that the capture probe and the methods of the invention may be used to detect, quantify, sequence, amplify, or clone a phosphorothioate oligonucleotide wherein the 3' most internucleoside linkage of the phosphorothioate oligonucleotide is an Rp phosphorothioate internucleoside linkage. 
As illustrated by the examples, the selective ability of T4DNA ligase to ligate an oligonucleotide with an Rp rather than an Sp phosphorothioate internucleoside linkage positioned between the two 3' terminal nucleosides of a modified oligonucleotide can be used to discriminate between Rp and Sp internucleoside linkages. The method of the invention may therefore be used to identify the chirality of a phosphorothioate internucleoside linkage positioned between the two 3' terminal nucleosides of an oligonucleotide.”
The prior art does not disclose this property, in which an Rp isomer of phosphorothioate (between the two 3’-most nucleotides of an oligonucleotide) was an efficient substrate for T4 DNA ligase, whereas the Sp isomer was not. Yu (2002, provided with this Office action) disclosed a method involving ligation of the 3’ end of a phosphorothioate oligonucleotide to the 5’ end of a labeled probe (see figure 1). While Yu did not specify, it is reasonable to assume that all the linkages in this oligonucleotide were phosphorothioate, since Yu referred to it as a “20-mer antisense phosphorothioate”, while the template and ligation probe were referred to as a “29-mer phosphodiester oligodeoxynucleotide” and a “9-mer phosphodiester oligodeoxynucleotide”, respectively (page 20, first paragraph under “Materials and Reagents”). It is also reasonable to assume, since Yu did not specify, that the 20-mer antisense phosphorothioate oligonucleotide was synthesized as alluded to in Applicant’s specification (page 15, just above the structures): “Typically, oligonucleotide phosphorothioates are synthesised as a random mixture of Rp and Sp phosphorothioate linkages (also referred to as a diastereomeric mixture).” Therefore, it can be argued that Yu must have carried out ligation between the 3’ end of an oligonucleotide having an Rp phosphorothioate as the 3’-most inter-nucleotide linkage, using T4 DNA ligase (Yu, page 20, left column, last paragraph). However, Yu does not anticipate claim 11, which requires other features not present in Yu (e.g. LNA modification of the phosphorothioate-containing oligonucleotide, a universal primer complementary to the capture probe, elongation of the universal primer).
Moreover, Applicant’s discovery that the Rp isomer is an efficient substrate for T4 DNA ligase, while the Sp isomer is not, raises the question as to whether there would have been a reasonable expectation of success, since this property was unknown. It is possible that Yu’s assay was only detecting the fraction of antisense oligonucleotide having an Rp isomer as the 3’-most inter-nucleotide linkage.
In addition, Applicant’s claim carries an unexpected property in that it can be used to discriminate between the two isomers, as mentioned in the specification. 
For these reasons, claims 11, 13 and 18 are non-obvious.

Conclusion
Claim 10 is rejected, claims 11, 13 and 18 are allowed, claims 14-15 and 19-21 are withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637